This opinion is subject to administrative correction before final disposition.




                                Before
                    TANG, STEPHENS, and GERRITY
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Jacob J. LESSARD
                   Sergeant (E-5), U.S. Marine Corps
                               Appellant

                             No. 202000038

                           Decided: 8 June 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                             Terrance J. Reese

 Sentence adjudged 8 October 2019 by a general court-martial con-
 vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
 ing of a military judge sitting alone. Sentence in the Entry of Judg-
 ment: reduction to E-1, confinement for 12 months, and a bad-conduct
 discharge.

                          For Appellant:
         Lieutenant Commander W. Scott Stoebner, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
              United States v. Lessard, NMCCA No. 202000038
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59, 66, Uniform Code of Military Justice, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2